                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                           500 BOYLSTON STREET
                                                                                               FIRM/AFFILIATE OFFICES
                                   BOSTON, MASSACHUSETTS 02116-3740                                  CHICAGO
                                                                                                    HOUSTON
                                               TEL: (617) 573-4800                                LOS ANGELES
                                                                                                    NEW YORK
                                               FAX: (617) 573-4822                                  PALO ALTO
                                                                                                 WASHINGTON, D.C.
                                                www.skadden.com                                    WILMINGTON
        DIRECT DIAL
                                                                                                      BEIJING
     (6 I 7) 573-4863                                                                               BRUSSELS
       EMAIL ADDRESS                                                                                FRANKFURT
MICHAEL.HINES@SKADDEN.COM                                                                           HONG KONG
                                                                                                      LONDON
                                                                                                      MOSCOW
                                                                                                      MUNICH
                                                                                                        PARIS
                                                                                                    SA- 0 PAULO
                                                                                                       SEOUL
                                                                                                     SHANGHAI
                                                                                                    SINGAPORE
                                                                                                       TOKYO
                                                                                                     TORONTO




                                                             December 11, 2019
                                               The motion to seal is granted temporarily. The Court will assess
                                               whether to keep the materials at issue sealed or redacted when
                BY ECF                         deciding the underlying motion. The Clerk of Court is directed to
                                               terminate ECF No. 188. SO ORDERED.
                Hon. Jesse M. Furman
                United States District Judge
                United States District Court
                   for the Southern District of New York
                United States Courthouse
                40 Foley Square
                New York, New York 10007                                                    December 12, 2019

                        RE:   Beach, et al. v JPMorgan Chase Bank, NA., et al., 17-cv-00563-JMF

                Dear Judge Furman:

                                 We represent Defendants in the above-referenced action. Pursuant to
                Paragraphs 3(A), 7(C) and 7(D) of Your Honor's Individual Rules And Practices In
                Civil Cases, and in connection with Defendants' Motion for Partial Summary
                Judgment and Plaintiffs' Motion for Partial Summary Judgment, we write to request
                leave to file the combined memorandum of law in support of Defendants' Motion for
                Partial Summary Judgment and in opposition to Plaintiffs' Motion for Partial
                Summary Judgment (the "Memorandum") and the accompanying Local Civil Rule
                56.1 statements with redactions. Furthermore, we request leave to file certain
                exhibits referenced in the Memorandum and Local Civil Rule 56.1 statements either
                under seal or with redactions, as identified on the list attached hereto.

                              The exhibits proposed to be sealed or redacted and the redactions in
                the Memorandum and Local Rule 56.1 statements reflect deposition testimony and
                documents referencing the confidential actions, deliberations, and analyses of a
                committee charged with monitoring the at-issue 401(k) plan's investments ("EPIC")
Hon. Jesse M. Furman
December 11, 2019
Page 2




and the internal consultants who assist EPIC ("RPIG"). In a similar ERISA
litigation, the court granted defendants' motion to seal portions of plaintiffs' filing
that referenced "confidential actions and deliberations" of the committee responsible
for monitoring that at-issue 401(k) plan and the advice of its third-party consultant,
Mercer. Baird v. BlackRock Institutional Tr. Co., NA., No. 17-cv-01892 (HSG), 2019
WL 4168906, at *17 (N.D. Cal. Sept. 3, 2019). The court held that the sealed
information was sensitive and proprietary because it contained "business and
financial information related to the operations" of the 401(k) plan sponsor. Id.; see
also Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606,
612 (S.D.N.Y. 1998) (granting defendants' motion to seal because the information
"to be sealed is confidential and [ ] the harm to defendants' competitive position that
would result from disclosure outweighs the interest in public access"); Playtex Prod.,
LLC v. Munchkin, Inc., No. 14-cv-1308 (RJS), 2016 WL 1276450, at *12 (S.D.N.Y.
Mar. 29, 2016) (granting defendant's narrow motion to seal information that
"references confidential and sensitive business information"). Like in Baird,
Defendants' narrow proposed redactions contain sensitive and confidential
information about how EPIC and its consultant RPIG execute their responsibilities
and specifics about their investment decisions.

               In accordance with Paragraphs 7.C. and 7.D. of Your Honor's
Individual Practices, we are submitting to the Court for review the following
documents:

               1) an unredacted copy of the Memorandum and Local Civil Rule
                  56.1 statements;

               2) a copy of the Memorandum and Local Civil Rule 56.1 statements
                  highlighting the information that has been redacted in the ECF
                  filing;

               3) a copy of the exhibits on the list attached hereto; and

              4) a copy of exhibits 53, 55, 57 - 61 highlighting the information that
                 has been redacted in the ECF filing.

                                             Respectfully submitted,

                                             /s/ Michael S. Hines

                                             Michael S. Hines

cc:    All counsel of record
Hon. Jesse M. Furman
December 11, 2019
Page 3




                        Exhibits: Under Seal or Redacted

              Exhibit          Document
                 20.           March 15, 2011 CMDC Meeting Materials
                 21.           March 2012 CMDC Presentation Slides
                 22.           March 19, 2013 CMDC Meeting Materials
                 23.           March 18, 2014 CMDC Meeting Materials
                 24.           March 17, 2015 CMDC Meeting Materials
                 25.           March 15, 2016 CMDC Meeting Materials
                 26.           March 21, 2017 CMDC Meeting Materials
                 27.           March 20, 2018 CMDC Meeting Materials
                 28.           EPIC Charter, dated September 14, 2017
                 29.           EPIC New Member Orientation, June 2015
                 30.           December 17, 2010 EPIC Meeting Materials
                 31.           March 22, 2011 EPIC Meeting Materials
                 32.           March 19, 2012 EPIC Meeting Materials
                 33.           September 28, 2012 EPIC Meeting Materials
                 34.           April 25, 2013 EPIC Meeting Materials
                 35.           September 27, 2013 EPIC Meeting Materials
                 36.           December 6, 2013 EPIC Meeting Materials
                 37.           February 26, 2014 EPIC Meeting Materials
                 38.           May 22, 2014 EPIC Meeting Materials
                 39.           December 18, 2014 EPIC Meeting Materials
                 40.           March 31, 2015 Meeting Materials
                 41.           June 18, 2015 EPIC Meeting Materials
                 42            September 22, 2015 EPIC Meeting Materials
                 43.           December 2, 2015 EPIC Meeting Materials
Hon. Jesse M. Furman
December 11, 2019
Page 4




              Exhibit   Document
                 44.    February 26, 2016 EPIC Meeting Materials
                 45.    May 26, 2016 EPIC Meeting Materials
                 46.    September 14, 2016 EPIC Meeting Materials
                 47.    December 2, 2016 EPIC Meeting Materials
                 48.    March 15, 2017 EPIC Meeting Materials
                 49.    June 5, 2017 EPIC Meeting Materials
                 50.    September 14, 2017 EPIC Meeting Materials
                 51.    December 5, 2017 EPIC Meeting Materials
                 52.    September 24, 2018 EPIC Meeting Materials
                 53.    Deposition of Terry Belton -Redacted
                 54.    Deposition of Bernadette Branosky 30(b)(6)
                 55.    Deposition of Bernadette Branosky -Redacted
                 56.    Deposition of Sally Durdan
                 57.    Deposition of Thelma Ferguson -Redacted
                 58.    Deposition of Angela Howard -Redacted
                 59.    Deposition of Robert King -Redacted
                 60.    Deposition of Walter Kress -Redacted
                 61.    Deposition of Roxanne Todisco -Redacted
                 64.    Angela Howard Notes
                 65.    Onsite Meeting Agenda and Notes, undated
                 66.    Portfolio Review with Notes, dated July 26, 2016
                 67.    Portfolio Review with notes, undated
                 68.    Portfolio Review, undated
                 69.    Robert King Notes, dated July 26, 2016
                 70.    Email Correspondence with BlackRock, dated January 15,
                        2015
                 71.    Email from A. Santos to EPIC members, dated September
                        8, 2017
Hon. Jesse M. Furman
December 11, 2019
Page 5




              Exhibit   Document
                 72.    Email and Attachment from Walter Theado re: Portfolio
                        Review Follow Up, dated November 17, 2016
                 73.    Email from Blake Morris re: JPMC Core Bond Fund
                        AUM-Performance, dated September 14, 2016
                 74.    Email from Blake Morris re: Materials for 4/27 Core
                        Bond Fund Portfolio Review, dated April 25, 2016
                 75.    Email from D. Nese to EPIC members, dated June 2, 2017
                 76.    Email from Jennifer Walsh re: 04Q15 Updated
                        Compliance Questionnaire, dated February 22, 2016
                 77.    Email from Kelly Arek re- Core Bond Materials, dated
                        July 22, 2016
                 78.    Email from Kelly Arek re: Core Bond Presentation, dated
                        January 11, 2016
                 79.    Email from Kelly Arek re: JPMC Onsite Meeting &
                        Portfolio Review, dated June 14, 2016
                 80.    Email from M. Magee re: 4Q15 Compliance
                        Questionnaire, dated February 8, 2016
                 81.    Email from Matthew Magee re: 1Q16 Compliance
                        Questionnaire, dated May 10, 2016
                 82.    Email from Matthew Magee re: JPMC Plans - 1Q17
                        Compliance Questionnaire ,dated May 5, 2017
                 83.    Email from Robert King re: Core Bond Follow-Up, dated
                        April. 8, 2016
                 84.    Email from Roxanne Todisco re: JPMC- Core Bond
                        Portfolio Review, dated April 25, 2016
                 85.    Quarterly Regulatory and Compliance Questionnaire
                        dated February 3, 2016
                 86.    Quarterly Regulatory and Compliance Questionnaire
                        dated February 3, 2016
                 87.    Quarterly Regulatory and Compliance Questionnaire,
                        dated May 9, 2016
Hon. Jesse M. Furman
December 11, 2019
Page 6




              Exhibit   Document
                 88.    Quarterly Due Diligence Questionnaire, dated February 4.
                        2016
                 89.    Quarterly Due Diligence Questionnaire, dated May 6,
                        2016
                 90.    Quarterly Due Diligence Questionnaire, dated May 8,
                        2017
                 97.    Core Bond Analysis, undated
                 98.    Core Bond Manager Change, dated March 31, 2016
                 101.   JPMorgan Chase & Co. Portfolio Review, dated October
                        20, 2015
                 102.   JPMorgan Chase Savings Plan Target Date Fund
                        Discussion Document, dated January 18, 2011
                 103.   Mid Cap Value 401(k) Search, dated December 3, 2014
                 104.   Phonebook: Terry Belton's Profile, accessed April 22,
                        2013
                 105.   Portfolio Review, undated
                 106.   Portfolio Review, undated
                 107.   Responses from SSgA re: MidCap Offerings, undated
                 108.   SSgA Presentation "Holdings overlap between Mid and
                        Large Cap Indices," undated
                 117.   June 12, 2018 EPIC Meeting Materials
                 118.   Deposition of Daniella Nese
                 119.   November 2015 Letter from Chase Corporate Benefits Re
                        Important Legal Notices and Summary Plan Descriptions
                        for JPMorgan Chase benefits plans
                 120.   Feb. 8, 2016 Fund Change Bulletin
